     Case: 4:15-cr-00405-CAB Doc #: 108 Filed: 05/25/21 1 of 2. PageID #: 1264




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    )       CASE NO. 4:15CR405
                                             )
                      Plaintiff,             )       SENIOR JUDGE
                                             )       CHRISTOPHER A. BOYKO
                                             )
                vs.                          )
                                             )
ARIAN O’CONNOR,                              )       OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, SR. J.:

        Before the Court is Defendant’s Motion to Dismiss for Lack of Subject Matter

Jurisdiction (Doc. 93), filed more than two years after his conviction became final. Because it is

both untimely and without merit, the Court DENIES the Motion.

        On November 10, 2016, the Court sentenced Defendant to 120 months after being found

guilty of being a Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). The

Sixth Circuit affirmed the conviction and sentence. Since then, Defendant has filed multiple

post-conviction motions in multiple courts seeking to overturn his conviction. His motions have

met little success.

        In 2019, the Supreme Court determined that the Government must prove a criminal

defendant knew he was a felon before it could convict him of being a felon-in-possession of a

firearm. Rehaif v. United States, 139 S. Ct. 2191, 2194 (2019). Believing Rehaif helped his

cause, Defendant filed his instant motion to dismiss the conviction because the Court lacks

subject matter jurisdiction. (Doc. 93). The Government opposed the request, citing both time

and merit issues. (Doc. 94). Defendant filed a Reply and moved shortly thereafter to amend it.

(Docs. 96 & 98).
    Case: 4:15-cr-00405-CAB Doc #: 108 Filed: 05/25/21 2 of 2. PageID #: 1265




       Defendant’s Motion fails for the reasons advanced by the Government. Rule 12 of the

criminal procedure rules allows a defendant to challenge the jurisdiction of the court “any time

while the case is pending.” Fed. R. Crim. P. 12(b)(2). This matter has not been pending since

2018, when the Sixth Circuit issued its mandate. Therefore, his Motion is untimely.

       Moreover, his Motion fails on the merits. As an initial matter, the Sixth Circuit has said

Rehaif does not apply retroactively to defendants on collateral attack. See Khamisi-El v. United

States, 800 Fed. App’x 344, 349 (6th Cir. Jan. 23, 2020) (“Rehaif is a matter of statutory

interpretation, not a ‘new rule of constitutional law’”); United States v. Burley, 2020 WL

2126682 (N.D. Ohio May 5, 2020) (Gaughan, C.J.) (agreeing with “the district courts which

have concluded that Rehaif does not apply retroactively to cases on collateral review”). Even if

it did, the Court agrees with the Government in that there was ample proof that Defendant knew

his status as a convicted felon at the time of his crime. His two prior convictions for felon-in-

possession belie the argument that he did not know he was not a felon and thus prohibited from

possessing a firearm.

       Since Defendant’s Motion fails both procedurally and on the merits, the Court DENIES

his Motion. (Doc. 93). And since his Motion to Amend his Reply does not change this outcome,

the Court DENIES that Motion (Doc. 98) as well.

       IT IS SO ORDERED.

                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              Senior United States District Judge

Dated: May 25, 2021




                                                -2-
